           Case 20-04730-JJG-13                      Doc 49          Filed 06/09/21              EOD 06/10/21 00:18:00                      Pg 1 of 3
                                                              United States Bankruptcy Court
                                                               Southern District of Indiana
In re:                                                                                                                 Case No. 20-04730-JJG
Steven Mark Petry                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0756-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 07, 2021                                               Form ID: sgeneric                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Steven Mark Petry, 1638 Wellesley Court, Indianapolis, IN 46219-2445

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
15830122                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 07 2021 21:30:00      Internal Revenue Service, 575 North Pennsylvnia
                                                                                                                  Street, Room 469 Stop SB450, Indianapolis, IN
                                                                                                                  46204

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 09, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 7, 2021 at the address(es) listed below:
Name                               Email Address
Ann M. DeLaney
                                   ECFdelaney@trustee13.com ecfdelaney@gmail.com

Mark S Zuckerberg
                                   on behalf of Debtor Steven Mark Petry filings@mszlaw.com s.mr72948@notify.bestcase.com

Molly Slutsky Simons
                                   on behalf of Creditor U.S. Bank Trust National Association as Trustee o bankruptcy@sottileandbarile.com

Steven C. Earnhart
          Case 20-04730-JJG-13            Doc 49          Filed 06/09/21          EOD 06/10/21 00:18:00                   Pg 2 of 3
District/off: 0756-1                                      User: admin                                                             Page 2 of 2
Date Rcvd: Jun 07, 2021                                   Form ID: sgeneric                                                      Total Noticed: 2
                          on behalf of Creditor Wellington Commons Homeowners Association Inc. earnhart@indiana-attorneys.com,
                          meloche@indiana-attorneys.com

U.S. Trustee
                          ustpregion10.in.ecf@usdoj.gov


TOTAL: 5
    Case 20-04730-JJG-13      Doc 49 Filed 06/09/21 EOD 06/10/21 00:18:00      Pg 3 of 3
                              SO ORDERED: June 7, 2021.




                              ______________________________
                              Jeffrey J. Graham
                              United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                 SGENERIC (rev 10/2019)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

Steven Mark Petry,                                     Case No. 20−04730−JJG−13
            Debtor.

                        ORDER MOOTING OBJECTION TO CLAIM

An Objection to Claim # 3 for Internal Revenue Service was filed on May 5, 2021, by
Debtor Steven Mark Petry.

IT IS ORDERED that the Objection to Claim # 3 for Internal Revenue Service is
MOOTED due to an amended claim being filed.

The Clerk's Office will distribute this order.

                                                 ###
